JOHNSON, Chief Justice..
This is a divorce suit, filed by appellee, Katie Mae Pirtle, against her husband, Scott Pirtle. Trial to the court without a jury resulted in judgment dissolving the marital relationship existing between plaintiff and defendant and decreeing that defendant pay to plaintiff $15 per month for the support and maintenance of their minor children, and custody of whom was awarded to their mother with provision that their father be allowed to visit them and to have them visit him at all reasonable times. The defendant has appealed^
The only complaint made by appellant is that the evidence is insufficient to support the judgment. The record is accompanied by a statement of facts containing the testimony introduced upon the trial of the case. After carefully reviewing the testimony we have concluded that the judgment is not without sufficient support in evidence, and respectfully overrule the assignment.
The judgment is affirmed.